

STRATEGIC ALLIANCE AGREEMENT


4C CONTROLS INC.


SIRE CONTRACTING COMPANY




THIS STRATEGIC ALLIANCE AGREEMENT, made by and between 4C Controls Inc. (“4C
Controls”) and Sire Contracting Company (“Sire”) as of this 18th day of August,
2008 (this “Agreement”).


WHEREAS, 4C Controls is a U.S. public company high technology systems integrator
providing state-of-the-art cutting edge comprehensive security, surveillance,
and access control solutions;


WHEREAS, Sire has years of experience on new construction projects, major
additions, interior renovations, and small unique projects, including office
buildings, residential villas, industrial facilities, bridges, dams, underwater
construction and many other projects;


WHEREAS, current projects of Sire include TechnoPark - Jebel Ali Free Zone, SAMA
Lagoons, Atlantis - The Palm Jumeirah and Jumeirah Park Villas; as defined in
Annex 1 attached to this agreement.


WHEREAS, Cultivating long-term relationships has been the foundation of success
for Sire, together with the integrity and dedication of people, their
professionalism and attention to safety and quality which is a core principal of
Sire Contracting Company;


WHEREAS, the vision of Sire is to emerge as a leading market player in the
construction industry by touching new horizons of excellence and offering unique
as well as cost effective solutions to customers; and


WHEREAS, Sire desires to benefit from the expertise of 4C in exclusively
providing and implementing high technology security and surveillance solutions
for its projects and Sire desires to appoint 4C as its exclusive provider of
security and surveillance work for all its current and future projects (the
“Strategic Alliance”);


NOW, THEREFORE, in consideration of these premises and of the mutual covenants,
representations and warranties set forth herein, which the parties agree is
adequate an sufficient in all respects, the parties agree as follows:


1.    OBJECTIVES OF THE STRATEGIC ALLIANCE


The objectives of the Strategic Alliance shall be to engage in the businesses
set forth below:



(a)  
Sire hereby appoints 4C Controls as its exclusive provider of security and
surveillance work for its current projects as defined in Annex 1 attached to
this agreement.



 
 

--------------------------------------------------------------------------------

4C Controls Inc.- Sire Contracting Company
Strategic Alliance Agreement

 

(b)  
The TechnoPark and JAFZA Project plan to build labour residence facilities to
accommodate 20,000 laborers.




(c)  
Phase one is located at JAFZA South and Techno Park on plot no. S60701A and plot
nos. TP 070108/TP070110 respectively (“Phase One”) to accommodate 6,000 laborers
(3,000 laborers at each location)




(d)  
4C Controls and Sire acknowledge and agree to define and enter into work
specification documentation specifying scope the services to be rendered by 4C
Controls and products to be delivered, including, without limitation,
preliminary security risk assessments, responsive designs for such security
risks, surveillance and access controls, project scheduling, insurance bonds,
delivery and implementation dates, payment dates, operation and maintenance
provisions, and terms and conditions pertaining to the overall Build, Operate,
Transfer and Finance parameters (the “Work Specification Documentation”).




(e)  
4C team will start working on Phase One of the TechnoPark Project immediately
upon mutual agreement of the parties on the Work Specification Documentation.



2.    REPRESENTATIONS AND WARRANTIES OF SIRE


Sire represents and warrants to 4C Controls as follows:


(a)    Sire has been duly incorporated, and is a validly existing corporation
under the laws of the United Arab Emirates and has full power and authority to
enter into and perform this Agreement.


(b)    This Agreement has been duly authorized, executed and delivered by Sire
and constitutes a valid and binding agreement of Sire, enforceable against Sire
in accordance with its terms.


(c)    No consent, approval or authorization of or declaration or filing with
any governmental authority or other person or entity on the part of Sire is
required in connection with the execution or delivery of this Agreement or the
consummation of the transactions contemplated hereby.


3.    REPRESENTATIONS AND WARRANTIES OF 4C CONTROLS


4C Controls represents and warrants to Sire as follows:


(a)    4C Controls has been duly incorporated and is a validly existing
corporation in good standing under the laws of the State of Nevada, and has full
power and authority to enter into and perform this Agreement.


 
- 2 -

--------------------------------------------------------------------------------

4C Controls Inc.- Sire Contracting Company
Strategic Alliance Agreement

 
(b)    This Agreement has been duly authorized, executed and delivered by 4C
Controls and constitutes a valid and binding agreement of 4C Controls,
enforceable against 4C Controls in accordance with its terms.


(c)    No consent, approval or authorization of or declaration or filing with
any governmental authority or other person or entity on the part of 4C Controls
is required in connection with the execution or delivery of this Agreement or
the consummation of the transactions contemplated hereby.


4.    CONFIDENTIALITY


Each party shall hold and shall cause its respective representatives to hold in
confidence all confidential information made available to it or its
representatives by the other party, directly or through the Company, and shall
not pass such information on, wholly or partly, to third parties without the
written consent of the other party, unless such information (i) becomes
generally available to the public other than as a result of a disclosure by such
party or its representatives, (ii) becomes available to such party from other
sources not known by such party to be bound by a confidentiality obligation,
(iii) is independently acquired by such party as a result of work carried out by
any employee or representative of such party to whom no disclosure of such
information has been made; or (iv) is required by law or applicable regulation
to be disclosed by one of the parties. Any and all intellectual property
included in the designs, services or products in any form or media which are
disclosed or delivered to Sire or third parties in connection with the Strategic
Alliance shall remain the sole property of 4C Controls unless or until express
written transfers of such intellectual property are signed and delivered by an
authorized officer of 4C Controls.


5.    TERM; OTHER VENTURES


(a)    The initial term of this Agreement shall be for a period commencing on
the execution of this Agreement and continuing until the third anniversary of
the date of this Agreement (the “Initial Term”) and shall thereafter
automatically renew for additional one year renewal terms (each, a “Renewal
Term” and together with the Initial Term, each, a “Term”) unless either party
gives prior written notice of not less than 90 days prior to the respective
expiration date of such Term. This Agreement may be terminated prior to the end
of any Term by mutual written consent of the parties.


(b)    Other than the appointment by Sire of 4C Controls as the exclusive
provider of security and surveillance solutions to for Sire, nothing herein
shall obligate either party in respect of exclusivity or limit the extent of
other business activities in which the parties may respectively be involved or
have direct or indirect interests.


6.    DISPUTE RESOLUTION


Any dispute or disagreement arising between the parties that is not settled
within ninety (90) days (or such longer period as may be mutually agreed upon)
from the date that either Party notifies the other in writing that such dispute
or disagreement exists, shall be settled under the Rules of Arbitration of the
International Chamber of Commerce in effect on the date that such notice is
given, by one arbitrator appointed in accordance with such Rules. Any such
arbitration shall take place at a location mutually agreed by the Parties
hereto, and in the case of a failure to agree within thirty (30) days of written
notice of a request to arbitrate by one Party to the other, then in London,
England and shall be conducted in the English language. Any resulting arbitral
award shall be final and binding upon the Parties and judgment may be entered
thereon, upon the application of either Party, by any court having jurisdiction.
Each Party shall bear its own costs in connection with the arbitration, provided
that the fees and expenses of the arbitrator will be shared equally by the
Parties unless the arbitral award provides otherwise.


 
- 3 -

--------------------------------------------------------------------------------

4C Controls Inc.- Sire Contracting Company
Strategic Alliance Agreement

 
7.    MISCELLANEOUS


(a)    This Agreement may be amended only by a written instrument signed by both
parties.


(b)    This Agreement may not be assigned by either party hereto except with the
written consent of the other party; provided, however, that this Agreement may
be assigned to a corporation which shall succeed to the business of a party by
merger, consolidation, or the transfer of all or substantially all of the assets
of such party and which shall expressly assume the obligations of such party
hereunder.


(c)    Any and all notices, requests, demands and other communications required
or otherwise contemplated to be made under this Agreement shall be in writing
and in English and shall be deemed to have been duly given (a) if delivered
personally, when received, (b) if transmitted by facsimile, upon receipt of a
transmittal confirmation, (c) if by international courier service, on the second
business day following the date of deposit with such courier service, or such
earlier delivery date as may be confirmed to the sender by such courier service.
All such notices, requests, demands and other communications shall be addressed
as set forth on Annex A attached hereto, or in each case to such other address
or facsimile number as the party may have furnished to the other party in
writing.


(d)    In the event of the invalidity of any part or provision of this
Agreement, such invalidity shall not affect the enforceability of any other part
or provision of this Agreement.


(e)    No waiver by any party of any default in the performance of or compliance
with any provision herein shall be deemed to be a waiver of the performance and
compliance as to any other provision, or as to such provision in the future; nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right accruing to it thereafter. No
remedy expressly granted herein to any party shall be deemed to exclude any
other remedy which would otherwise be available.


(f)    The parties shall conduct the Strategic Alliance as independent
contractors and not as employees or partners. It is expressly understood and
agreed to by the parties hereto that the Strategic Alliance shall not constitute
authority to act for, represent or bind one party by the other party or any
affiliate thereof in any manner.


 
- 4 -

--------------------------------------------------------------------------------

4C Controls Inc.- Sire Contracting Company
Strategic Alliance Agreement

 
(g)    Nothing herein express or implied, is intended to or shall be construed
to confer upon or give to any person, firm, corporation or legal entity, other
than the parties hereto and their affiliates, any interests, rights, remedies or
other benefits with respect to or in connection with any agreement or provision
contained herein or contemplated hereby.


(h)    This Agreement constitutes the entire agreement among the parties with
respect to the subject matter hereof and shall supersede all prior
understandings and agreements between the parties with respect to such subject
matter. This Agreement may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


IN WITNESS WHEREOF, the parties hereto have duly signed this Agreement as of the
day and year first above written.




4C CONTROLS INC.





By:
/s/ Olivier de Vergnies 

Name:  Olivier de Vergnies
Title: Chief Executive Officer




SIRE CONTRACTING COMPANY





By:
/s/ David Dubois  

Name:  David Dubois  
Title: Chief Operating Officer


 
- 5 -

--------------------------------------------------------------------------------

4C Controls Inc.- Sire Contracting Company
Strategic Alliance Agreement


Annex A


Addresses for Notices


4C Controls Inc.
Rockefeller Center
1230 Avenue of Americas, 7th Floor
New York, NY 10020
Attention: Olivier de Vergnies, CEO


With Copies to:


Wuersch & Gering LLP
100 Wall Street, 21st Floor
New York, NY 10005
Attention: Travis L. Gering




Sire Contracting Company
P.O.Box 77635
Saif 1 Building
Office 204/205
Barsha, Dubai


 
- 6 -

--------------------------------------------------------------------------------

 